Case 3:18-cv-00493-MAS-LHG Document 205 Filed 05/06/19 Page 1 of 5 PageID: 5051



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
   __________________________________________
                                              :
   VALEANT PHARMACEUTICALS
                                              :
   INTERNATIONAL, INC.; VALEANT
   PHARMACEUTICALS INTERNATIONAL; and :          Civil Action No.: 3:18-cv-00493-
                                              :
   AGMS, INC.,                                              MAS-LHG
                                              :
                                              :
                               Plaintiffs,
                                              :
                                              :
                        v.
                                              :
                                              :
   AIG INSURANCE COMPANY OF CANADA;
   ACE INA INSURANCE COMPANY; ALLIANZ :
   GLOBAL RISKS US INSURANCE COMPANY; :          PLAINTIFFS’ RESPONSE TO
   ARCH INSURANCE CANADA LTD; EVEREST :         DEFENDANTS’ MOTION FOR
                                              :        CLARIFICATION
   INSURANCE COMPANY OF CANADA;
                                              :
   HARTFORD FIRE INSURANCE COMPANY;
                                              :
   IRONSHORE CANADA LTD.; LIBERTY
   INTERNATIONAL UNDERWRITERS, a division :
                                              :
   of LIBERTY MUTUAL INSURANCE
                                              :
   COMPANY; and LIBERTY MUTUAL
                                              :
   INSURANCE COMPANY; LLOYD’S
                                              :
   UNDERWRITERS; LLOYD’S CONSORTIUM
                                              :
   9885 (a/k/a STARR FINANCIAL LINES
                                              :
   CONSORTIUM 9885); LLOYD’S SYNDICATE
   ANV 1861; LLOYD’S SYNDICATE AMA 1200; :
   LLOYD’S SYNDICATE ARGO 1200; LLOYD’S :
                                              :
   SYNDICATE AWH 2232; LLOYD’S
   SYNDICATE BRT 2987; LLOYD’S SYNDICATE :
                                              :
   CVS 1919; LLOYD’S SYNDICATE HCC 4141;
   LLOYD’S SYNDICATE MITSUI 3210; LLOYD’S :
   SYNDICATE MIT 3210; LLOYD’S SYNDICATE :
                                              :
   NAV 1221; LLOYD’S SYNDICATE QBE 1886;
                                              :
   LLOYD’S SYNDICATE SJC 2003; ROYAL &
   SUN ALLIANCE INSURANCE COMPANY OF :
   CANADA; TEMPLE INSURANCE COMPANY; :
                                              :
   and XL INSURANCE COMPANY SE.,
                                              :
                                              :
                             Defendants.
   __________________________________________ :
Case 3:18-cv-00493-MAS-LHG Document 205 Filed 05/06/19 Page 2 of 5 PageID: 5052



           Plaintiffs Valeant Pharmaceuticals International, Valeant Pharmaceuticals International,

 Inc., and AGMS Inc., (collectively “Plaintiffs” or “Valeant”) submit this response to the motion

 for clarification filed by Defendants Temple Insurance Company and Certain Underwriters at

 Lloyds, London subscribing to Policy No. QB146013 (“MS Amlin”), and joined by Defendants

 AIG Insurance Company of Canada, Everest Insurance Company of Canada, Allianz Global

 Risks US Insurance Company, and Arch Insurance Canada Ltd. Defendants’ motion should be

 denied.

           There is no basis or need to clarify this Court’s April 12, 2019 Memorandum Opinion.

 All parties agree that the Court made no factual findings about the law governing the policies in

 this case, and expressly stated that its decision was based on the fact that “Valeant has

 sufficiently pled a controversy requiring a declaratory judgment on the issue,” and as such a “real

 controversy” exists requiring further proceedings. See Memorandum Opinion (ECF No. 195), at

 13-14. As Defendants note in their brief, motions for clarification should be granted only when

 there is a “need to correct a clear error of law or fact or to prevent manifest injustice.” See Estate

 of Smith v. City of Wildwood, Civ. No. 16-1925, 2019 WL 1207864 (D.N.J. Mar. 14, 2019); see

 also Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

 There is no such need here.

           Defendants’ motion is speculative and unnecessary because no party appears to actually

 believe that in quoting from the insurance policies at issue, this Court purported to finally

 interpret the provisions or reached conclusions about would flow from the Court’s language.

 Plaintiffs argued in opposition to the underlying motion that it would be premature for the Court

 to make any such factual findings. See Pls. Br. Opposing Motion to Dismiss (ECF No. 164), at

 3, 14. Defendants similarly recognize that nothing in the decision purports to decide any factual
Case 3:18-cv-00493-MAS-LHG Document 205 Filed 05/06/19 Page 3 of 5 PageID: 5053



 issue. See Memorandum of Law In Support of Temple Insurance Company and MS Amlin’s

 Motion for Clarification (ECF No. 200) (“Defendants’ Br.”), at 2 (“It appears the Court—

 appropriately—did not make a choice of law determination in its Memorandum Opinion. The

 Memorandum Opinion offers no analysis or conclusion on what law governs the insurance

 policies at issue in this case.”).

         Although Defendants initially argued in their motion to dismiss that there was a sufficient

 basis to make factual findings in their favor, they now appear to have accepted the Court’s

 rejection of those arguments, and do not seek to overturn the result of the motion.              See

 Defendants’ Br., at 4 & n.2. In fact, they now recycle language from Plaintiffs’ initial briefs

 about the need to avoid merits determinations on jurisdictional motions to dismiss. See Letter

 Brief of Frank Arleo (ECF No. 202) (“AIG Letter”), at 3-4 (the “[c]ritical factual determinations

 regarding choice of law cannot be meaningfully made at this juncture”). While Plaintiffs are

 confident that when discovery is complete, the Court will determine that the policies at issue here

 were issued in Quebec, and that Quebec law governs the policies, neither the Court’s recitation

 of allegations nor its quotation from policy provisions in describing the background for its

 decision needs clarification. See Ebert v. Twp. Of Hamilton, Civ. No. 15-7331, 2018 WL

 4961467, at *3 (D.N.J. Oct. 15, 2018) (denying a similar motion seeking “clarification regarding

 the ‘status’” of a declaration where it had already been “adequately addressed” by the Court).

         The additional joining Defendants underscore the absence of confusion about the scope

 of the Court’s ruling. For example, AIG Canada noted in its letter that it believed the Court’s

 holdings “were not intended . . . to be binding” other than the “specific rulings contained in the

 Opinion.” See AIG Letter, at 2. AIG and Everest appear to have only two purposes for joining

 the motion for clarification. First, they raise the same point Plaintiffs made in their opposition to



                                                  2
Case 3:18-cv-00493-MAS-LHG Document 205 Filed 05/06/19 Page 4 of 5 PageID: 5054



 the motion to dismiss; that the Court should not reach choice-of-law issues because doing so

 would bind numerous parties (like them) who were not a part of the motion. See Defendants’

 Br., at 8 (“[I]t would be fundamentally unfair to all parties in this litigation to bind them to

 statements in the Memorandum Opinion.”); Everest Insurance Company Joinder in Motion for

 Clarification (ECF No. 201), at 2 (“It would be fundamentally unfair to bind Everest to any

 factual finding in the Memorandum Opinion resolving a motion in which Everest was not

 involved.”); AIG Letter, at 3 (same); Pls. Br., at 4. Second, AIG apparently hopes to start laying

 the groundwork for future motions by needlessly and erroneously attempting to argue its choice

 of law analysis—the very thing it argues the Court should not do at this stage of the litigation.

 See AIG Letter, at 5-6 (arguing the merits of AIG’s choice of law contentions).

         There is no need for this Court to “clarify” something on which all parties fundamentally

 agree. Motions for clarification and reconsideration should not be granted to confirm what the

 parties already know out of an “abundance of caution.” Defendants’ Br., at 3; see Ebert, 2018

 WL 4961467, at *4 (denying motion in part because “Plaintiffs do not seek clarification

 regarding something ambiguous or vague”). The purported ambiguity Defendants suggest falls

 far short of the threshold required to clarify or reconsider the Court’s opinion. The Court’s

 language in its decision is clear. The basis for its decision, and its reliance on the specific

 pleadings and policies quoted from are plain from the decision itself. This Court need not

 explain that it did not do something that no party actually believes it did.1 See Defendants’ Br.,

 at 5 (“[I]t does not appear that this Court intended to make binding findings of fact in the

 Memorandum Opinion.”). Plaintiffs believe that the contours of the Court’s decision were clear,

 and that Defendants’ motion should therefore be denied.

 1
   Even if the Court were inclined to consider Defendants’ motion, Plaintiffs do not believe there is any reason to
 inconvenience the Court with oral argument.

                                                         3
Case 3:18-cv-00493-MAS-LHG Document 205 Filed 05/06/19 Page 5 of 5 PageID: 5055



                                       CONCLUSION

        For the foregoing reasons, Plaintiffs ask that the Court deny Defendants’ motion to

 reconsider or clarify its April 12, 2019 Memorandum Opinion on Defendants’ motion to dismiss.

 Dated: May 6, 2019


                                                   McCARTER & ENGLISH, LLP

                                                   By: /s/ Sherilyn Pastor
                                                      Sherilyn Pastor (Bar I.D. # 026031988)
                                                      Gita F. Rothschild (Bar I.D. #
                                                      019281977)
                                                      Four Gateway Center
                                                      100 Mulberry Street
                                                      Newark, NJ 07102
                                                      (973) 622-4444

                                                       -and-

                                                      John E. Failla (admitted pro hac vice)
                                                      Nathan Lander (admitted pro hac vice)
                                                      Seth B. Schafler (admitted pro hac vice)
                                                      PROSKAUER ROSE LLP
                                                      11 Times Square
                                                      New York, NY 10036
                                                      (212) 969-3000

                                                   Attorneys for Plaintiffs,
                                                   Valeant Pharmaceuticals International, Inc.,
                                                   Valeant Pharmaceuticals International, and
                                                   AGMS, Inc.




                                               4
